                                Case 4:19-cv-10941-SDD-DRG ECF No. 32-1 filed 03/31/20         PageID.448   Page 1 of 1




                                                                           INDEX OF EXHIBITS
                                       Exhibit 1 – Order to Show Cause Holding Curtis Moore in
                                           Contempt of Court, Dated September 22, 2017
                                       Exhibit 2 – Michigan Medicaid Provider Manual, Showing
                                           Changes Effective July 1, 2018
                                       Exhibit 3(A)(1) - Michigan Medicaid Manual ABA
                                           Excerpt, October 1, 2016
                                       Exhibit 3(A)(2) - Michigan Medicaid Manual ABA
                                           Excerpt, October 1, 2017
                                       Exhibit 3(A)(3) - Michigan Medicaid Manual ABA
The Health Law Partners, P.C.




                                           Excerpt, October 1, 2019
                                       Exhibit 3(A)(4) - Michigan Medicaid Manual ABA
                                           Excerpt, April 1, 2020
                                       Exhibit 3(B) - MDHHS Medicaid Beneficiary Co-Payment
                                           Bulletin




                                                                                      i
                                 EXHIBITS TO
                                 Individual Defendants’ Motion to Dismiss Complaint
                                 Case No.: 4:19-cv-10941-SDD-DRG
